AO 72A
(Rev. 8/82)

 

 

In the Anited States District Court
For the Southern District of Georgia
Brunswick Division

TRAVIS LAVOY JENKINS, *
*
Petitioner, * CIVIL ACTION NO.: 2:19-cv-49
*
*
Vv. *
*
WARDEN DEREK EDGE, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 22. Petitioner Travis Jenkins
(“Jenkins”) filed Objections. Dkt. No. 23.

Jenkins’s Objections are largely unresponsive to the
Magistrate Judge’s Report and Recommendation. To the extent
Jenkins has lodged responsive Objections, he argues staff
violated Program Statement 5270.09 by not providing him with a
copy of the incident report within 24 hours of its issuance.
Id. at p. 2. Because staff did not provide him with this copy
within 24 hours’ time, Jenkins contends he was under the
assumption the Bureau of Prisons (“BOP”) had “procedurally

defaulted” its prosecution of the charged offense. Id. at p. 3.

 
AO 72A
(Rev. 8/82)

 

 

 

As the Magistrate Judge observed, even if staff departed
from Program Statement 5270.09, Jenkins did not set forth a
viable due process violation because a violation of policy is
not, in itself, a constitutional violation. Dkt. No. 22, p. 8.
Jenkins’s assumption that the BOP procedurally defaulted its
prosecution because he did not receive a copy of the incident
report within 24 hours is immaterial. Instead, the evidence
before the Court reveals Jenkins received all due process
protections to which he was entitled during the disciplinary
proceedings at issue. Id. at pp. 4-9.

Thus, the Court OVERRULES Jenkins’s Objections and ADOPTS
the Magistrate Judge’s Report and Recommendation as the opinion
of the Court. The Court GRANTS Respondent’s Motion to Dismiss,
DISMISSES without prejudice Jenkins’s civil rights claims, and
DENIES Jenkins’s Petition, as supplemented. The Court also
DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal and DENIES Jenkins in forma

ju a , 2019.

   
  

pauperis status on appeal.

SO ORDERED, this

 

 

ISA GODBEY WOOD, “JUBGE__

UNITED STATES DISTRICT COURT
UTHERN DISTRICT OF GEORGIA

 
